Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 1 of 13 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant (Page /)

 

UNITED STATES DISTRICT COURT
FOR THE si
SOUTHERN DISTRICT OF OHIO. “17-0 8 fpr a.

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

1) A black ZTE phone, serial number: 320375895053
(hereinafter referred to as “SUBJECT DEVICE-1”)

2) A black Alcatel phone, FCC ID number: 2ACCJNO1!
(hereinafter referred to as “SUBJECT DEVICE-2”)

3) A black Samsung phone, serial number: R38F602W49E
(hereinafter referred to as “SUBJECT DEVICE-3”)

4) A black LG phone, serial number: 708CYMR2251971
(hereinafter referred to as “SUBJECT DEVICE-4”)

5) A black Samsung phone, FCC ID number:
A3LSMJ727V (hereinafter referred to as “SUBJECT
DEVICE-5”)

6) A black LG phone, FCC ID number: 701CYCV346235
(hereinafter referred to as “SUBJECT DEVICE-6”)

7) A black Samsung phone, FCC ID number:
A3LSPHL710 (hereinafter referred to as “SUBJECT
DEVICE-7”)

8) A BLU phone, serial number: 1040018016049349
(hereinafter referred to as “SUBJECT DEVICE-8”)

9) A silver Apple IPhone, FCC ID number: BCG-E2816A
(hereinafter referred to as “SUBJECT DEVICE-9”)

10) A silver Samsung phone, FCC ID number:
A3LSMG360T (hereinafter referred to as “SUBJECT
DEVICE-10”)

11) A black Alcatel phone, FCC ID number: RAD475
(hereinafter referred to as “SUBJECT DEVICE-11”)
Currently located at the Dayton Police Department, 335
West Third Street, Dayton, Ohio 45402.

a

Case No.

MICHAEL J. NEWMAN

APPLICATION FOR A SEARCH WARRANT

1, a federal law enforcement officer or an attorney for the government, request a search warrant and
state under penalty of perjury that I have reason to believe that on the following person or property:
(identify the person or describe the property to be searched and its given location):
Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 2 of 13 PAGEID #: 2

AO 106 (Rev. 04/10) Application for a Search Warrant (Page 2)

 

See Attachment A.

located inthe Southern District of | Ohio , there is now concealed
(identify the person or describe the property to be seized):

See Attachment B.
The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

& evidence of a crime;

XX] contraband, fruits of crime, or other items illegally possessed;

property designed for use, intended for use, or used in committing a crime;
[1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 U.S.C. §§ 846, 841(a)(1) Conspiracy to possess with intent to distribute a controlled substance
21 U.S.C. § 843(b) Use of a communication facility to commit a felony

18 U.S.C. § 922(g) Felon in possession of a Firearm

The application is based on these facts:

See Attachment.
& Continued on the attached sheet.
CO Delayed notice of days (give exact ending date if more than 30 days):

is requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

pik

Jason M. Barnes, Task Force Officer, DEA

 

wed name and title

Sworn to before me and signed in my presence.
Date: August 8, 2019

 

 

 

City and State: Dayton, OH

 

 

 
Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 3 of 13 PAGEID #: 3

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Jason M. Barnes, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

I am a Task Force Officer (“TFO”) with the Drug Enforcement Administration (“DEA”)
within the meaning of Title 21, United Stated Code (“U.S.C.”), Section 878, that is, and
officer of the United States who is empowered by law to conduct criminal investigations
of and to make arrests for offenses as detailed in 21 U.S.C. § 878.

I am a Task Force Officer (““TFO”) with the DEA. I have been employed in law
enforcement since December 2001. I currently serve as an officer with the Dayton Police
Department (“DPD”). I have been assigned to Patrol Operations and currently assigned to
the Narcotics Bureau. I have extensive prior experience in investigating drug cases that
resulted in successful prosecution of persons involved in trafficking of drugs, possession
of drugs and other related offenses. I have been involved in narcotics related arrests,
executed search warrants that resulted in the seizure of narcotics, participated in undercover
narcotics purchases and supervised the activities of informants who have provided
information and assistance resulting in narcotics purchases. Through training and
experience, I am familiar with the manner in which persons involved in the illicit
distribution and sales of controlled substances often operate. These subjects usually
attempt to conceal their identities, as well as the locations at which they reside and where
they store controlled substances and the illegal proceeds derived therefrom, Through
training and experience, I am familiar with the practices of narcotics distributors and
sellers, whereby they attempt to conceal the true nature, source and location of proceeds of
illegal activity, commonly referred to as money laundering. In January 2019, I became a
Task Force Officer (“TFO”) with the DEA.

It has been my experience while conducting other drug investigations that operating drug
houses and/or apartments continue to diversify and it is not uncommon to recover different
types of illegal drugs from inside the residence. It is also not uncommon to encounter
individuals in possession of illegal drugs after leaving from operating drug
houses/apartments. In addition, it has been my experience that firearms are commonly kept
and located inside operating drug houses and/or apartments.

The facts in this affidavit come from my personal observations, my training and experience,
the review of certain records, as well as information obtained from other detectives and
witnesses. This affidavit is intended to show merely that there is sufficient probable cause
for the requested search warrant and does not set forth all of my knowledge about this
matter.
Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 4 of 13 PAGEID #: 4

INDENTICATION OF THE DEVICES TO BE EXAMINED

Along with other agents and officers, I am currently involved in an investigation of
violations for 18 U.S.C. § 922(¢) (Possession of a Firearm by a Felon); 21 U.S.C.

§§ 846 and 841(a)(1) (Possession to Distribute a controlled substance); 21 U.S.C. § 843
(Use of a Communication Facility) committed by Roger Mathews. This Affidavit is
submitted in support of an Application for a search warrant for the following:

a.

A black ZTE phone, serial number: 320375895053 (hereinafter referred to as
“SUBJECT DEVICE-1”)

A black Alcatel phone, FCC ID number: 2ACCJNO11 (hereinafter referred to as
“SUBJECT DEVICE-2”)

A black Samsung phone, serial number: R38F602W49E (hereinafter referred to as
“SUBJECT DEVICE-3”)

A black LG phone, serial number: 708CYMR2251971 (hereinafter referred to as
“SUBJECT DEVICE-4”)

A black Samsung phone, FCC ID number: A3LSMJ727V (hereinafter referred to
as “SUBJECT DEVICE-S5”)

A black LG phone, serial number: 701CYCV346235 (hereinafter referred to as
“SUBJECT DEVICE-6”)

A black Samsung phone, FCC ID number: A3LSPHL710 (hereinafter referred to
as “SUBJECT DEVICE-7”)

A BLU phone, serial number: 1040018016049349 (hereinafter referred to as
“SUBJECT DEVICE-8”)

A silver Apple IPhone, FCC ID number: BCG-E2816A (hereinafter referred to as
“SUBJECT DEVICE-9”)

A silver Samsung phone, FCC JD number: A3LSMG360T (hereinafter referred to
as “SUBJECT DEVICE-10”)

A black Alcatel phone, FCC ID number: RAD475 (hereinafter referred to as
“SUBJECT DEVICE-11”)
10.

If.

12.

Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 5 of 13 PAGEID #: 5

SUBJECT DEVICE-1 through SUBJECT DEVICE-11 are currently in the custody and
control of the Dayton Police Department, 335 West Third Street, Dayton, Ohio 45402.

In my training and experience, I know that the SUBJECT DEVICES have been stored in
a manner in which their contents are, to the extent material to this investigation, in
substantially the same state as they were when the SUBJECT DEVICES first came into
the possession of the Dayton Police Department. The applied-for warrant would authorize
the forensic examination of the SUBJECT DEVICES for the purpose of identifying and
seizing electronically stored data particularly described in Attachment B.

PROBABLE CAUSE

In August 2018, I was contacted by a confidential and reliable informant (CI) who stated
Roger Mathews, who distributes large amounts of cocaine, lives in a house at the corner of
Hamilton Avenue and Milton Street and also owns the house next to it. The CI also stated
Roger Mathews is associated with a black Chevrolet Tahoe that is commonly parked in
front of the house. This C.I. has provided information in the past that has proven to be true and
accurate through independent investigation and led to the issuance of search warrants and the
recovery of illegal drugs, money and weapons. This C.I. provided this information on a voluntary
basis in hopes of monetary reward.

In March 2019, as part of my investigation into Mathews since August 2018, I re-contacted
the CI who provided me the initial information. The CI stated Mathews is still actively
distributing large amounts of cocaine based on recent knowledge the CI has of Mathews.

I researched Roger Mathews through the Dayton Police Department’s Management
Information System (MIS). I located domestic violence crime report 170623-0091 that
occurred on June 23, 2017, at 208 Hamilton Avenue. Roger Mathews and Rhonda
McGlown were the complainants. I located vandalism crime report 150827-0068 that
occurred at 208 Hamilton Avenue. Roger Mathews was the complainant. Further research
of MIS documents a traffic citation issued to Roger Mathews on June 21, 2017, for an
unsafe vehicle. The vehicle was a 2008 black Chevrolet Tahoe, Ohio license plate
GS$J4962. [also located a housing violation citation issued to Roger Mathews on April 12,
2017, for failure to maintain the exterior of his property at 212 Hamilton Avenue, which is
next door to 208 Hamilton Avenue.

I found through the Ohio Law Enforcement Gateway website, the registered owner of the
Chevrolet Tahoe, Ohio license plate GSJ4962, is Rhonda McGlown.

I researched the Montgomery County’s Auditors website. The address 208 Hamilton
Avenue which Roger Mathews lives in is owned by Fat Investment Group LLC and 579
Blair LLC. The address 212 Hamilton Avenue is owned by Roger Mathews. The address
i

14.

I:

16,

17.

18.

1G,

20.

Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 6 of 13 PAGEID #: 6

212 Hamilton Avenue appears to be an unoccupied vacant residence based on my
observations during this investigation.

I researched the Ohio Secretary of State’s website. The agent/registrant information for
both LLCs is Andre Tinsley. The address listed is 6586 South Oak Knoll Drive, Cincinnati,
Ohio 45224.

On September 11, 2018, I drove past 208 Hamilton Avenue and observed the Tahoe,
Ohio license plate GSJ4962, parked on front.

During the course of this investigation, I received information from the CI that Roger
Mathew’s cellular phone number is (937) 818-8881.

] researched MIS and located a traffic citation issued to Roger Mathews on November I,
2018, for driving under suspension. He was driving a 2004 silver Pontiac Bonneville, Ohio
license plate HNG6607. Mathews listed his address as 208 Hamilton Avenue and his
phone number as (937) 818-8881 on the citation.

On March 21, 2018, Detective Mollie M. Hamby, Detective Dedrick and I conducted a
trash pull at 208 Hamilton Avenue. There were two City of Dayton trash receptacles placed
and left in the public alley behind the residence. We could also see other receptacles in the
neighborhood were out for trash collection. Inside one trash bag, which was tied up, we
recovered mail addressed to Roger Mathews at 208 Hamilton Avenue along with a reciept
for Roger Mathews at 208 Hamilton Avenue from American Frieght Furniture Center for
the purchase of a sectional couch that was “Nevada Black” in color. We also recovered a
plastic baggie with a white residue inside along with other additional baggies, some with
their corners torn off. Plastic bags with their corners torn off are consistent with processing
and trafficking drugs. The baggies are tied to ensure the contents remain. The bags are
torn open to obtain the contents. The white residue from the plastic baggie field tested
positive for cocaine.

Also in the same trash recepticle along with the above recovered items were two other trash
bags containing large couch sized plastic protective coverings commonly used in shipment
of furniture. The protective coverings had labels stating “Nevada Black”.

Inside another trash bag, which was tied up, we recovered mail addressed to Roger
Matthews at 208 and 212 Hamilton Avenue, plastic baggies, some with their corners torn
off and a plastic bag wrapped in grey tape. Inside the plastic bag wrapped in grey tape
was a plastic bag with an unknown brown liquid which smelled similar to wet coffee
grounds. Coffee grounds are commonly used as an odor masking agent used in packaging
large amounts of narcotics to prevent detection by law enforcement drug canines.

Inside another trash bag, which was tied up, we recovered plastic baggies, some with their
corners torn off. Inside an additional trash bag, which was tied up, we recovered mail
addressed to Roger Matthews at 208 Hamilton Avenue, plastic baggies and a water bottle
with a white residue inside. The white residue from the water bottle field tested positive
21,

22,

23.

24.

Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 7 of 13 PAGEID #: 7

for cocaine. All evidence collected was placed into the Dayton Police Department
property room.

I drafted a search warrant for 208 Hamilton Avenue. The search warrant was signed by
Dayton Municipal Court Judge Daniel Gehres on March 22, 2019 at 6:28 P.M. On March
23, 2019, members of the Drug Enforcement Administration along with the Dayton Police
Department executed a search warrant at 208 Hamilton Avenue, Dayton, Ohio 45403.
Roger Mathews was inside 208 Hamilton Avenue. A search of the residence was
completed and numerous items of evidence were recovered. 1.87 grams of cocaine was
recovered inside a Pacman arcade game in the basement. A loaded Taurus .40 caliber
handgun, serial number SCU65474 was located under a pool table in the basement.
$36,600 in U.S. currency was found in hidden trim of basement wall. A ZTE phone
(SUJECT DEVICE-1) was located on Mathews’ person. A digital scale with white
residue was located on top of a microwave in the kitchen. A black Alcatel phone
(SUBJECT DEVICE-2) was located on the living room table. A black Samsung phone
(SUBJECT DEVICE-3), a black LG phone (SUBJECT DEVICE-4), a black Samsung
phone (SUBJECT DEVICE-5), a black LG phone (SUBJECT DEVICE-6) and a black
Samsung phone (SUBJECT DEVICE-7), were located in a metal cabinet in master
bedroom. A black BLU phone (SUBECT DEVICE-8) was located on top of dresser in
master bedroom. A silver Apple [Phone (SUBECT DEVICE-9) was located behind a
speaker on mantle in living room. A silver Samsung phone (SUBJECT DEVICE-10) was
located on table in den. A black Alcatel phone (SUBJECT DEVICE-11) was located
from file cabinet drawer in master bedroom. Mail addressed to Roger Mathews for 212
Hamilton Avenue was located on floor of master bedroom. Spectrum, DP&L and Vectren
bills to Roger Mathews were located in a file folder in master bedroom. A partial box of
40 caliber bullets and a Taurus .40 caliber magazine were located in the master bedroom.

Following this incident, I reviewed the criminal history for Mathews and I learned the
following: Roger Mathews was convicted of possession of cocaine, a felony of the third
degree, on August 2, 2010 in the Common Pleas Court of Montgomery County, Ohio, case
number 2010CR00412. Roger Mathews was convicted of possession of cocaine, a felony
of the third degree, on March 22, 2001 in the Common Pleas Court of Montgomery County,
Ohio, case number 2001 CRO0056,

I know from my training and experience investigating drug trafficking, along with
purchasing drugs in an undercover capacity, that cell phones are commonly used by drug
traffickers to facilitate selling drugs. It is common for drug traffickers to have numerous
cell phones in their possession which often contain phone numbers of the drug buyers. The
cell phones often contain phone call history with drug buyers, text message conversations
setting up drug transactions, photographs of illegal narcotics and/or firearms, and other
miscellaneous items relating to drug trafficking.

Additionally, based on my training and experience, individuals who commit gun violations
commonly take photographs of themselves and others with the firearms. The SUBJECT
DEVICES recovered in this matter are all capable of taking and storing photographs.
Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 8 of 13 PAGEID #: 8

TECHNICAL TERMS

2k Based on my training and experience, I use the following technical terms to convey the
following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and from
the phone. In addition to enabling voice communications, wireless telephones offer
a broad range of capabilities. These capabilities include: storing names and phone
numbers in electronic “address books;” sending, receiving, and storing text
messages and e-mail; taking, sending, receiving, and storing still photographs and
moving video; storing and playing back audio files; storing dates, appointments,
and other information on personal calendars; and accessing and downloading
information from the Internet. Wireless telephones may also include global
positioning system (“GPS”) technology for determining the location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital picture
files, rather than by using photographic film. Digital cameras use a variety of fixed
and removable storage media to store their recorded images. Images can usually
be retrieved by connecting the camera to a computer or by connecting the
removable storage medium to a separate reader. Removable storage media include
various types of flash memory cards or miniature hard drives. Most digital cameras
also include a screen for viewing the stored images. This storage media can contain
any digital data, including data unrelated to photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other digital
data. Some portable media players can use removable storage media. Removable
storage media include various types of flash memory cards or miniature hard drives.
This removable storage media can also store any digital data. Depending on the
model, a portable media player may have the ability to store very large amounts of
electronic data and may offer additional features such as a calendar, contact list,
clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation. The Global Positioning System (generally abbreviated “GPS”)
consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an
Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 9 of 13 PAGEID #: 9

extremely accurate clock. Each satellite repeatedly transmits by radio a
mathematical representation of the current time, combined with a special sequence
of numbers. These signals are sent by radio, using specifications that are publicly
available. A GPS antenna on Earth can receive those signals. When a GPS antenna
receives signals from at least four satellites, a computer connected to that antenna
can mathematically calculate the antenna’s latitude, longitude, and sometimes
altitude with a high level of precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used for
storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication devices
and are used to access the Internet and send and receive e-mail. PDAs usually
include a memory card or other removable storage media for storing data and a
keyboard and/or touch screen for entering data. Removable storage media include
various types of flash memory cards or miniature hard drives. This removable
storage media can store any digital data. Most PDAs run computer software, giving
them many of the same capabilities as personal computers. For example, PDA
users can work with word-processing documents, spreadsheets, and presentations.
PDAs may also include global positioning system (“GPS”) technology for
determining the location of the device.

f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller
than a notebook, that is primarily operated by touching the screen. Tablets function
as wireless communication devices and can be used to access the Internet through
cellular networks, 802.11 “wi-fi” networks, or otherwise. Tablets typically contain
programs called apps, which, like programs on a personal computer, perform
different functions and save data associated with those functions. Apps can, for
example, permit accessing the Web, sending and receiving e-mail, and participating
in Internet social networks.

g. Pager: A pager is a handheld wireless electronic device used to contact an
individual through an alert, or a numeric or text message sent over a
telecommunications network. Some pagers enable the user to send, as well as
receive, text messages.

h. IP Address: An Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control
a range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—IP
addresses.
26.

oh

28.

Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 10 of 13 PAGEID #: 10

i. Internet: The Internet is a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the Internet, connections
between devices on the Internet often cross state and international borders, even
when the devices communicating with each other are in the same state.

Based on my training, experience, and research, I know that SUBJECT DEVICE-1,
SUBJECT DEVICE-2, SUBJECT DEVICE-3, SUBJECT DEVICE-4, SUBJECT
DEVICE-5, SUBJECT DEVICE-6, SUBJECT DEVICE-7, SUBJECT DEVICE-8,
SUBJECT DEVICE-9, SUBJECT DEVICE-10, and SUBJECT DEVICE-11 have
capabilities that allow them to serve as a wireless telephone and digital camera, along
with further capabilities that allow them to serve as a wireless telephone, digital camera,
portable media player, GPS navigation device, and PDA. In my training and experience,
examining data stored on devices of this type can uncover, among other things, evidence
that reveals or suggests who possessed or used the device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

Based on my knowledge, training, and experience, I know that electronic devices can store
information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.

Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes
how the SUBJECT DEVICES were used, the purpose of their use, who used them, and
when. There is probable cause to believe that this forensic electronic evidence might be
on the SUBJECT DEVICES because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when.

d. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 11 of 13 PAGEID #: 11

evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

29. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
warrant I am applying for would permit the examination of the SUBJECT DEVICES
consistent with the warrant. The examination may require authorities to employ
techniques, including but not limited to computer-assisted scans of the entire medium,
that might expose many parts of the device to human inspection in order to determine
whether it is evidence described by the warrant.

30. | Manner of execution. Because this warrant seeks only permission to examine devices
already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause
for the Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION

aL. I submit that this affidavit supports probable cause for a search warrant authorizing the
examination of the SUBJECT DEVICES described in Attachment A to seek the items
described in Attachment B.

Respectfully submitted,

LL. fon

on M. Barnes
en Force Officer
Drug Enforcement Administration

a :
Subscribed and sworn to before me: on  uaust 8, 2019:

Hon. Michael J. Navman
UNITED STATES MAGISTRATE JUDGE
Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 12 of 13 PAGEID #: 12

ATTACHMENT A

DESCRIPTION OF PROPERTY TO BE SEARCHED

The property to be searched is the following:

1)

2)

3)

4)

5)

6)

7)

8)

9)

A black ZTE phone, serial number: 320375895053 (hereinafter referred to as
“SUBJECT DEVICE-1”)

A black Alcatel phone, FCC ID number: 2ACCJNO11 (hereinafter referred to as
“SUBJECT DEVICE-2”)

A black Samsung phone, serial number: R38F602W49E (hereinafter referred to as
“SUBJECT DEVICE-3”)

A black LG phone, serial number: 708CYMR2251971 (hereinafter referred to as
“SUBJECT DEVICE-4”)

A black Samsung phone, FCC ID number: A3LSMJ727V (hereinafter referred to
as “SUBJECT DEVICE-5”)

A black LG phone, FCC ID number: 701CYCV346235 (hereinafter referred to as
“SUBJECT DEVICE-6”)

A black Samsung phone, FCC ID number: A3LSPHL710 (hereinafter referred to
as “SUBJECT DEVICE-7”)

A BLU phone, serial number: 1040018016049349 (hereinafter referred to as
“SUBJECT DEVICE-8”)

A silver Apple IPhone, FCC ID number: BCG-E2816A (hereinafter referred to as
“SUBJECT DEVICE-9”)

10) A silver Samsung phone, FCC ID number: A3LSMG360T (hereinafter referred

to as “SUBJECT DEVICE-10”)

11) A black Alcatel phone, FCC ID number: RAD475 (hereinafter referred to as

“SUBJECT DEVICE-11”)

SUBJECT DEVICE-1 through SUBJECT DEVICE-11 are currently located at the
Dayton Police Department, 335 West Third Street, Dayton, Ohio 45402.

This warrant authorizes the forensic examination of SUBJECT DEVICE-1 through
SUBJECT DEVICE-11 for the purpose of identifying the electronically stored information
described in Attachment B.
Case: 3:19-mj-00449-MJN Doc #: 1 Filed: 08/08/19 Page: 13 of 13 PAGEID #: 13

ATTACHMENT B
1. All records on the SUBJECT DEVICES described in Attachment A that relate to
violations of 18 U.S.C. § 922(g) (Possession of a Firearm by a Felon); 21 U.S.C. §§ 846 and
841(a)(1) (Possession to Distribute a controlled substance); 21 U.S.C. § 843 (Use of a

Communication Facility) and involve Roger Mathews. since August 1, 2018, including:
a. lists of customers and related identifying information;

b. types, amounts, and prices of drugs trafficked as well as dates, places, and

amounts of specific transactions:

c. any information related to sources of drugs (including names, addresses, phone

numbers, or any other identifying information);

d. any information recording Roger Mathews’ schedule or travel from March 19,

2016 to the present;

e. all bank records, checks, credit card bills, account information, and other financial

records.

zi Evidence of user attribution showing who used or owned the SUBJECT
DEVICES at the time the things described in this warrant were created, edited, or deleted, such

as logs, phonebooks, saved usernames and passwords, documents, and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
